UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* MACROshares $100 Oil Down Shares (Name of Issuer) Exchange Traded Fund (Title of Class of Securities) 55610T10 (CUSIP Number) August 29, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-l(b) x Rule3d-l(c) o Rule 13d-l(d) * The remainder of this cover page shall be filled out for the reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 55610T102 1. Names of Reporting Persons Fairfield Investment Group, LLC I.R.S. Identification No.: 14-1926703 (a) x (b) o 3. SEC Use Only 4. Citizenship of Place of Organization: Delaware, USA 5. Sole Voting Power: 85,207 6. Shared Voting Power: 0 7. Sole Dispositive Power: 85,207 8. Shared Dispositive Power: 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 85,207 10. Check if the Aggregate Amount in Roe (9) Excludes Certain Shares (See Instructions): 11, Percent of Class Represented by Amount in Row (9): 9.47% 12. Type of Reporting Persons (See Instructions): OO (Limited Liability Company) Item 1(a). Name Of Issuer: MACROshares $100 Oil Down Shares (the "Issuer") Item 1(b). Address Of Issuer's Principal Executive Offices: 14 Main Street Suite 100, Madison, New Jersey 07940 Item 2(a). Name Of Person Filing: The names of the persons filing this statement on Schedule 13G are: 1.Fairfield Investment Group, LLC Item 2(b). Address Of Principal Business Office, Or If None, Residence: The address of the principal business office is 2 Central Ave., 2nd Floor, Madison, NT Item 2(c). Citizenship: Fairfield Investment Group is a limited liability company formed under the laws of the state of Delaware. Item 2(d). Title Of Class Of Securities: Exchange Traded Fund Item 2(e). Cusip Number: 55610T102 Item 3.
